


Exhibit 10.5

 

KBW, Inc. Annual Incentive Plan

 


SECTION 1.               PURPOSES.  THE PURPOSES OF THE KBW, INC. ANNUAL
INCENTIVE PLAN (THE “PLAN”) ARE TO ATTRACT, RETAIN AND MOTIVATE SELECTED
EMPLOYEES OF KBW, INC. (“KBW”) AND ITS SUBSIDIARIES AND AFFILIATES (TOGETHER
WITH KBW, AND THEIR AND ITS SUCCESSORS, THE “FIRM”) IN ORDER TO PROMOTE THE
FIRM’S LONG-TERM GROWTH AND PROFITABILITY.


SECTION 2.               ADMINISTRATION.


(A)           ROLE OF CHIEF EXECUTIVE OFFICER.  SUBJECT TO SECTION 2(B) AND
APPLICABLE LAW AND REGULATION, THE PLAN SHALL BE ADMINISTERED BY THE CHIEF
EXECUTIVE OFFICER OF KBW (SUCH CHIEF EXECUTIVE OFFICER (OR, IF APPLICABLE, ITS
PERMITTED DELEGATE PURSUANT TO THE NEXT FOLLOWING SENTENCE), THE “PLAN
ADMINISTRATOR”).  SUBJECT TO APPLICABLE LAW AND REGULATION, THE PLAN
ADMINISTRATOR MAY DELEGATE TO ANY PERSON OR GROUP OF PERSONS ANY OF ITS
RESPONSIBILITIES AND AUTHORITY HEREUNDER.


(B)           ROLE OF COMPENSATION COMMITTEE.  NOTWITHSTANDING SECTION 2(A), THE
COMPENSATION COMMITTEE (THE “COMMITTEE”) OF THE BOARD OF DIRECTORS OF KBW (THE
“BOARD”) SHALL MAKE ALL DETERMINATIONS REGARDING THE COMPENSATION OF THE CHIEF
EXECUTIVE OFFICER OF KBW HEREUNDER AND SHALL MAKE RECOMMENDATIONS TO THE PLAN
ADMINISTRATOR WITH REGARD TO THE COMPENSATION OF OTHER EXECUTIVE OFFICERS OF KBW
UNDER THE PLAN.  FOR PURPOSES OF THE PLAN, THE TERM “PLAN ADMINISTRATOR” SHALL
BE DEEMED TO REFER TO THE COMMITTEE TO THE EXTENT THE CONTEXT OR FACTS AND
CIRCUMSTANCES RELATE TO THE COMPENSATION OF THE CHIEF EXECUTIVE OFFICER OF KBW.


(C)           ADMINISTRATIVE AUTHORITY.  THE PLAN ADMINISTRATOR SHALL HAVE THE
SOLE DISCRETION TO (I) CONSTRUE, INTERPRET AND IMPLEMENT THE PLAN, (II)
PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO THE PLAN,
INCLUDING RULES AND REGULATIONS GOVERNING ITS OWN OPERATIONS, AND (III) MAKE ALL
DETERMINATIONS NECESSARY OR ADVISABLE IN ADMINISTERING THE PLAN.  THE
DETERMINATION OF THE PLAN ADMINISTRATOR ON ALL MATTERS RELATING TO THE PLAN OR
ANY AMOUNTS PAYABLE THEREUNDER SHALL BE FINAL, BINDING AND CONCLUSIVE.


SECTION 3.               PLAN YEAR.  THE PLAN SHALL OPERATE FOR SUCCESSIVE
FISCAL YEARS OF KBW (EACH, A “PLAN YEAR”).  THE FIRST PLAN YEAR SHALL BE THE
2006 FISCAL YEAR.


SECTION 4.               PARTICIPATION.  PARTICIPANTS IN THE PLAN SHALL
GENERALLY INCLUDE THE FIRM’S SENIOR EXECUTIVES AND OTHER PROFESSIONAL EMPLOYEES
(THE “PARTICIPANTS”).  THE PLAN ADMINISTRATOR SHALL HAVE THE AUTHORITY AT ANY
TIME DURING THE PLAN YEAR TO ADD PARTICIPANTS TO OR TO REMOVE PARTICIPANTS FROM
THE PLAN FOR THAT PLAN YEAR.  DESIGNATION AS A PARTICIPANT WITH RESPECT TO ANY
PLAN YEAR DOES NOT CREATE A RIGHT TO PAYMENT OF A BONUS HEREUNDER FOR SUCH PLAN
YEAR OR TO PARTICIPATION IN A SUBSEQUENT PLAN YEAR.


SECTION 5.               DETERMINATION OF BONUS AMOUNTS.


(A)           ESTABLISHMENT OF BONUS POOL.  FOR EACH PLAN YEAR, A BONUS POOL
(THE “BONUS POOL”) SHALL BE ESTABLISHED BY THE PLAN ADMINISTRATOR, IN
CONSULTATION WITH THE COMMITTEE, IN THE FOLLOWING MANNER:  THE SIZE OF THE BONUS
POOL WILL BE BASED UPON A PERCENTAGE OF KBW’S REVENUE FOR THE PLAN YEAR (THE
“PLAN YEAR PERCENTAGE”).  THE CHIEF EXECUTIVE OFFICER OF KBW WILL ESTABLISH THE
PLAN YEAR PERCENTAGE DURING THE FIRST QUARTER OF

 

--------------------------------------------------------------------------------


 


EACH PLAN YEAR, BASED UPON KBW’S ESTIMATED ANNUAL BUDGET FOR THE PLAN YEAR. 
DURING THE COURSE OF THE PLAN YEAR, THE CHIEF EXECUTIVE OFFICER OF KBW MAY
ADJUST THE PLAN YEAR PERCENTAGE UPWARD OR DOWNWARD BASED UPON ACTUAL PERFORMANCE
OF KBW AS COMPARED TO THE ESTIMATED ANNUAL BUDGET.  AT THE END OF THE PLAN YEAR,
THE CHIEF EXECUTIVE OFFICER OF KBW WILL ESTABLISH THE AGGREGATE AMOUNT OF THE
BONUS POOL SUBJECT TO APPROVAL BY THE COMMITTEE, BASED UPON THE PLAN YEAR
PERCENTAGE (AS ADJUSTED PURSUANT TO THIS SECTION 5(A)).


(B)           ALLOCATION OF BONUS POOL.  EXCEPT AS PROVIDED BELOW, THE PLAN
ADMINISTRATOR SHALL IN ITS SOLE DISCRETION DETERMINE THE ALLOCATION OF THE BONUS
POOL FOR EACH PLAN YEAR AMONG THE PARTICIPANTS, WHICH ALLOCATION MAY BE MADE AT
ANY TIME PRIOR TO PAYMENT OF BONUSES FOR SUCH PLAN YEAR PURSUANT TO SECTION 6. 
SUCH DETERMINATION MAY TAKE INTO ACCOUNT ANY FACTORS DEEMED APPROPRIATE BY THE
PLAN ADMINISTRATOR, INCLUDING, WITHOUT LIMITATION, ASSESSMENTS OF INDIVIDUAL
PERFORMANCE, SUBSIDIARY, DEPARTMENT OR DIVISION PERFORMANCE AND OVERALL
PERFORMANCE OF KBW, IN ADDITION TO INPUT OF THE FIRM’S MANAGEMENT AND OF THE
COMMITTEE (WHICH SHALL MAKE RECOMMENDATIONS TO THE PLAN ADMINISTRATOR REGARDING
COMPENSATION OF KBW’S EXECUTIVE OFFICERS).  NOTWITHSTANDING THE FOREGOING, THE
COMMITTEE SHALL DETERMINE THE PORTION OF THE BONUS POOL TO BE ALLOCATED TO THE
CHIEF EXECUTIVE OFFICER OF KBW, AND THE PLAN ADMINISTRATOR’S AUTHORITY TO
ALLOCATE THE BONUS POOL PURSUANT TO THIS SECTION 5(B) SHALL APPLY TO THE
REMAINDER OF THE BONUS POOL.  THERE IS NO REQUIREMENT THAT THE ENTIRE BONUS POOL
FOR ANY PLAN YEAR BE ALLOCATED TO PARTICIPANTS.


(C)           TERMINATION DURING PLAN YEAR.  IF A PARTICIPANT’S EMPLOYMENT WITH
THE FIRM TERMINATES FOR ANY REASON BEFORE THE END OF A PLAN YEAR, UNLESS
OTHERWISE DETERMINED BY THE PLAN ADMINISTRATOR, SUCH PARTICIPANT SHALL NOT
PARTICIPATE IN THE ALLOCATION OF THE BONUS POOL UNDER THE PLAN.


SECTION 6.               PAYMENT OF BONUS AMOUNT; VOLUNTARY DEFERRAL.  EACH
PARTICIPANT’S BONUS SHALL BE PAYABLE BY KBW (OR THE SUBSIDIARY OF KBW THAT
EMPLOYS THE PARTICIPANT) IN CASH AND/OR (SUBJECT TO THE APPROVAL OF THE
COMMITTEE) AN EQUITY-BASED AWARD OF EQUIVALENT VALUE (AS DETERMINED BY THE
COMMITTEE), WITH THE CASH PORTION PAID AT SUCH TIME AS BONUSES ARE GENERALLY
PAID BY KBW (OR THE EMPLOYING SUBSIDIARY) FOR THE RELEVANT PLAN YEAR, BUT IN NO
EVENT SHALL SUCH PAYMENT BE MADE LATER THAN MARCH 15 OF THE CALENDAR YEAR
IMMEDIATELY FOLLOWING THE APPLICABLE PLAN YEAR.  THE CASH PORTION SHALL BE
PAYABLE TO A PARTICIPANT IN U.S. DOLLARS OR, IF THE PARTICIPANT IS LOCATED
OUTSIDE THE UNITED STATES, IN U.S. DOLLARS OR LOCAL CURRENCY (AS DETERMINED BY
THE PLAN ADMINISTRATOR) BASED UPON SUCH CONVERSION RATES AS THE PLAN
ADMINISTRATOR DETERMINES APPROPRIATE.  SUBJECT TO APPLICABLE LAW AND TO APPROVAL
BY THE PLAN ADMINISTRATOR AND TO ANY REQUIREMENTS IMPOSED BY THE PLAN
ADMINISTRATOR IN CONNECTION WITH SUCH APPROVAL, EACH PARTICIPANT MAY BE ENTITLED
TO DEFER RECEIPT, UNDER THE TERMS AND CONDITIONS OF ANY APPLICABLE DEFERRED
COMPENSATION PLAN OF THE FIRM, OF PART OR ALL OF ANY PAYMENTS OTHERWISE DUE
UNDER THIS PLAN.  ANY EQUITY-BASED AWARD SHALL BE GRANTED PURSUANT TO THE TERMS
OF KBW’S EQUITY INCENTIVE PLAN AS IN EFFECT FROM TIME TO TIME AND SHALL BE
SUBJECT TO SUCH TERMS AND CONDITIONS (INCLUDING VESTING REQUIREMENTS AND
RESTRICTIVE COVENANTS) AS THE COMMITTEE MAY DETERMINE.


SECTION 7.               GENERAL PROVISIONS.


(A)           AMENDMENT; TERMINATION.  THE BOARD RESERVES THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO MODIFY, ALTER, AMEND, SUSPEND, DISCONTINUE OR TERMINATE
THE PLAN, INCLUDING

 

2

--------------------------------------------------------------------------------


 


IN A MANNER THAT ADVERSELY AFFECTS THE RIGHTS OF PARTICIPANTS.


(B)           NONASSIGNABILITY; DESIGNATION OF BENEFICIARIES.  NO RIGHTS OF ANY
PARTICIPANT (OR OF ANY BENEFICIARY PURSUANT TO THIS SECTION 7(B)) UNDER THE PLAN
MAY BE SOLD, EXCHANGED, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF (INCLUDING THROUGH THE USE OF ANY CASH-SETTLED INSTRUMENT)
OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.  ANY ASSIGNMENT
IN VIOLATION OF THE PROVISIONS OF THIS SECTION 7(B) SHALL BE VOID.


(C)           PLAN CREATES NO EMPLOYMENT RIGHTS OR ENTITLEMENT.  NOTHING IN THE
PLAN SHALL CONFER UPON ANY PARTICIPANT THE RIGHT TO CONTINUE IN THE EMPLOY OF
THE FIRM FOR THE PLAN YEAR OR THEREAFTER OR AFFECT ANY RIGHT WHICH THE FIRM MAY
HAVE TO TERMINATE SUCH EMPLOYMENT.  EACH PARTICIPANT RECOGNIZES AND AGREES THAT
PRIOR TO BEING SELECTED BY THE PLAN ADMINISTRATOR TO PARTICIPATE IN THE PLAN,
SUCH PARTICIPANT HAS NO RIGHTS HEREUNDER.  ACCORDINGLY, IN CONSIDERATION OF A
PARTICIPANT’S SELECTION TO PARTICIPATE IN THE PLAN, EACH PARTICIPANT EXPRESSLY
WAIVES ANY RIGHT TO CONTEST THE AMOUNT OF ANY BONUS PAYABLE HEREUNDER, THE TERMS
OF THE PLAN, THE AMOUNT OF THE BONUS POOL, ANY DETERMINATION, ACTION OR OMISSION
HEREUNDER BY THE PLAN ADMINISTRATOR, KBW, OR THE BOARD OR ANY COMMITTEE THEREOF,
OR ANY AMENDMENT TO THE PLAN.


(D)           ARBITRATION.  ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE FIRM
AND ANY PARTICIPANT ARISING OUT OF OR RELATING TO OR CONCERNING THE PROVISIONS
OF THE PLAN SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY BEFORE, AND
IN ACCORDANCE WITH THE RULES THEN OBTAINING OF, THE NEW YORK STOCK EXCHANGE,
INC. (THE “NYSE”) OR, IF THE NYSE DECLINES TO ARBITRATE THE MATTER, THE AMERICAN
ARBITRATION ASSOCIATION (THE “AAA”) IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AAA.  PRIOR TO ARBITRATION, ALL CLAIMS MAINTAINED BY
ANY PARTICIPANT MUST FIRST BE SUBMITTED TO THE PLAN ADMINISTRATOR IN ACCORDANCE
WITH CLAIM PROCEDURES DETERMINED BY THE PLAN ADMINISTRATOR IN ITS SOLE
DISCRETION.  EACH PARTICIPANT HEREBY AGREES, AS A CONDITION TO SUCH
PARTICIPANT’S PARTICIPATION IN THE PLAN, TO KEEP CONFIDENTIAL THE EXISTENCE OF,
AND ANY INFORMATION CONCERNING, A DISPUTE DESCRIBED IN THIS SECTION 7(D), EXCEPT
THAT A PARTICIPANT MAY DISCLOSE INFORMATION CONCERNING SUCH DISPUTE TO THE
ARBITRATOR OR COURT THAT IS CONSIDERING SUCH DISPUTE OR TO SUCH PARTICIPANT’S
LEGAL COUNSEL (PROVIDED THAT SUCH COUNSEL AGREES NOT TO DISCLOSE ANY SUCH
INFORMATION OTHER THAN AS NECESSARY TO THE PROSECUTION OR DEFENSE OF THE
DISPUTE).


(E)           GOVERNING LAW.  ALL RIGHTS AND OBLIGATIONS UNDER THE PLAN SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


(F)            TAX WITHHOLDING.  IN CONNECTION WITH ANY PAYMENTS TO A
PARTICIPANT OR OTHER EVENT UNDER THE PLAN THAT GIVES RISE TO A U.S. FEDERAL (OR
SIMILAR TAX IN THE APPLICABLE NON-U.S. JURISDICTION) OR OTHER GOVERNMENTAL TAX
WITHHOLDING OBLIGATION RELATING TO THE AMOUNTS PAID OR PAYABLE UNDER THE PLAN
(INCLUDING, WITHOUT LIMITATION, FICA TAX OR SOCIAL SECURITY (OR SIMILAR)
CONTRIBUTIONS), (I) THE FIRM MAY DEDUCT OR WITHHOLD (OR CAUSE TO BE DEDUCTED OR
WITHHELD) FROM ANY PAYMENT OR DISTRIBUTION TO SUCH PARTICIPANT WHETHER OR NOT
PURSUANT TO THE PLAN OR (II) THE PLAN ADMINISTRATOR SHALL BE ENTITLED TO REQUIRE
THAT SUCH PARTICIPANT REMIT CASH (THROUGH PAYROLL DEDUCTION OR OTHERWISE), IN
EACH CASE IN AN AMOUNT SUFFICIENT IN THE OPINION OF THE FIRM TO SATISFY SUCH
WITHHOLDING OBLIGATION.

 

3

--------------------------------------------------------------------------------


 


(G)           RIGHT OF OFFSET.  THE FIRM SHALL HAVE THE RIGHT TO OFFSET, AGAINST
THE OBLIGATION TO PAY AMOUNTS TO ANY PARTICIPANT UNDER THE PLAN, ANY OUTSTANDING
AMOUNTS (INCLUDING, WITHOUT LIMITATION, TRAVEL AND ENTERTAINMENT EXPENSE, OR
ADVANCE ACCOUNT BALANCES, LOANS, TAX WITHHOLDING AMOUNTS PAID BY THE FIRM OR
AMOUNTS REPAYABLE TO THE FIRM PURSUANT TO TAX EQUALIZATION, HOUSING, AUTOMOBILE
OR OTHER EMPLOYEE PROGRAMS) SUCH PARTICIPANT THEN OWES TO THE FIRM.


(H)           NON-PENSIONABLE.  AMOUNTS PAYABLE UNDER THE PLAN SHALL NOT BE
TREATED AS PENSIONABLE EARNINGS FOR PURPOSES OF ANY PENSION PLAN MAINTAINED BY
THE FIRM, UNLESS EXPLICITLY PROVIDED OTHERWISE IN SUCH PLAN.


(I)            SEVERABILITY.  IF ANY OF THE PROVISIONS OF THIS PLAN IS FINALLY
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE (WHETHER IN WHOLE OR IN PART), SUCH
PROVISION SHALL BE DEEMED MODIFIED TO THE EXTENT, BUT ONLY TO THE EXTENT, OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY AND THE REMAINING PROVISIONS
SHALL NOT BE AFFECTED THEREBY.


(J)            NO THIRD PARTY BENEFICIARIES.  THE PLAN SHALL NOT CONFER ON ANY
PERSON OTHER THAN THE FIRM AND ANY PARTICIPANT ANY RIGHTS OR REMEDIES HEREUNDER.


(K)           SUCCESSORS AND ASSIGNS.  THE TERMS OF THIS PLAN SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF KBW AND ITS SUCCESSORS AND ASSIGNS.


(L)            PLAN HEADINGS.  THE HEADINGS IN THIS PLAN ARE FOR THE PURPOSE OF
CONVENIENCE ONLY AND ARE NOT INTENDED TO DEFINE OR LIMIT THE CONSTRUCTION OF THE
PROVISIONS HEREOF.


(M)          CONSTRUCTION.  IN THE CONSTRUCTION OF THIS PLAN, THE SINGULAR SHALL
INCLUDE THE PLURAL, AND VICE VERSA, IN ALL CASES WHERE SUCH MEANINGS WOULD BE
APPROPRIATE.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and as evidence of the adoption of this Plan effective as of
October 30, 2006, by KBW, it has caused the same to be signed by its duly
authorized officer this 30th day of October, 2006.

 

KBW, INC.

 

 

 

 

 

By:

/s/ Mitchell B. Kleinman

 

 

Name: Mitchell B. Kleinman

 

 

Title:   General Counsel

 

5

--------------------------------------------------------------------------------
